Exhibit 10.1

LOGO [g259614g73v01.jpg]

November 17, 2011

MISCOR Group, Ltd.

800 Nave Road, SE

Massillon, Ohio 44646

Attention: Michael P. Moore

 

Re: Short term extension of credit facilities under Credit and Security
Agreement

Dear Mr. Moore:

Reference is made to that certain Credit and Security Agreement dated as of
January 14, 2008, as amended (the “Credit Agreement”) to which each of MISCOR
Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services,
Inc., an Indiana corporation (“MIS”) and HK Engine Components, LLC, an Indiana
limited liability company (“HK” and together with MISCOR and MIS, the
“Borrowers” and each a “Borrower”), and Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, are a party. Capitalized terms used herein shall have the meaning
assigned to such terms in the Credit Agreement.

As you know, pursuant to the Lender’s letter dated August 29, 2011, the Lender
agreed to extend the term of the Credit facilities provided under the Credit
Agreement on a short term basis to September 30, 2011, pursuant to the Lender’s
letter dated September 29, 2011, the Lender agreed to further extend the term of
the credit facilities provided under the Credit Agreement on a short term basis
to October 7, 2011, pursuant to the Lender’s letter dated October 7, 2011, the
Lender agreed to further extend the term of the credit facilities provided under
the Credit Agreement on a short term basis to October 31, 2011 and pursuant to
the Lender’s letter dated October 28, 2011 (the “November Extension”), the
Lender agreed to further extend the term of the credit facilities provided under
the Credit Agreement on a short term basis to November 18, 2011. In accordance
with the November Extension, the Maturity Date pursuant to the Credit Agreement
is November 18, 2011 and accordingly both the Revolving Note and the Term Note
are scheduled to mature and be payable on such date. The parties are continuing
to work through the terms of a possible extension of the credit facilities
provided under the Credit Agreement, including the terms of the subordination
agreements with the Borrowers’ Subordinated Creditors, but have not yet reached
final agreement on those terms. Accordingly, Lender has agreed to extend the
term of the credit facilities until November 30, 2011 and the term “Maturity
Date” as the same is defined in the Credit Agreement is hereby amended to mean
November 30, 2011.

Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents related thereto remain in full force and effect in accordance with
their terms. The Lender’s agreements



--------------------------------------------------------------------------------

MISCOR Group, Ltd.

November 17, 2011

Page 2

 

herein shall not constitute a “course of dealing” or any agreement of the part
of the Lender to further extend the Maturity Date on either a short term or long
term basis.

Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the undersigned.

 

Sincerely,        WELLS FARGO BANK, NATIONAL ASSOCIATION

/s/ Daniel J. Manella

       Daniel J. Manella        Vice President       

Acknowledged and agreed to

this 18th day of November, 2011

      

MISCOR GROUP, LTD.

     MAGNETECH INDUSTRIAL SERVICES, INC. By:   

/s/ Michael P. Moore

     By:  

/s/ Michael P. Moore

   Michael P. Moore, Chief Executive Officer        Michael P. Moore, Chief
Executive Officer HK ENGINE COMPONENTS, LLC        By:   

/s/ Michael P. Moore

          Michael P. Moore, Chief Executive Officer       